                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  RICKY BENSON,                                     )
                                                    )
          Plaintiff,                                )
                                                    )        No. 2:17-cv-02748-TLP-tmp
  v.                                                )
                                                    )        JURY DEMAND
  PRAIRIE FARMS DAIRY, INC., STATE                  )
  OF TENNESSEE, and SHELBY COUNTY                   )
  GOVERNMENT,                                       )
                                                    )
          Defendants.                               )


ORDER DISMISSING CASE AND CERTIFYING THAT AN APPEAL WOULD NOT
                    BE TAKEN IN GOOD FAITH


       Plaintiff Ricky Benson, a/k/a Rickey Benson, filed a pro se complaint under

42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) Plaintiff

also filed numerous motions, petitions, and crossclaims. (ECF Nos. 3, 5–10, 12, 13, 15–19,

21, 23, 24.) The Court denied Plaintiff leave to proceed in forma pauperis because he failed

to allege imminent danger under 28 U.S.C. § 1915(g), denied each of Plaintiff’s motions as

premature, and prohibited Plaintiff from filing any further motions. (ECF No. 25.) The Court

also ordered Plaintiff to pay the entire $400 civil filing fee within thirty (30) days or face

dismissal of his complaint without prejudice. (Id.)

       Plaintiff appealed the Court’s order. (ECF No. 27.) On appeal, the Sixth Circuit

concluded that any appeal of this Court’s order would be frivolous, denied Plaintiff’s motion

to proceed on appeal in forma pauperis, and ordered Plaintiff to pay the full $505 appellate

filing fee within thirty (30) days or face dismissal of his appeal. (ECF No. 29.) Plaintiff then
asked the Sixth Circuit to reconsider its order denying him leave to proceed in forma pauperis

on appeal. The appellate court denied Plaintiff’s request (ECF No. 30) and, because Plaintiff

failed to pay the filing fee, dismissed the appeal for want of prosecution. (ECF No. 32.)

       Plaintiff has also failed to pay the civil filing fee in this Court and the time to do so has

expired. Therefore, judgment will be entered in accordance with the May 21, 2018, order

denying Plaintiff leave to proceed in forma pauperis. Because the case is being dismissed for

failure to pay the filing fee and Plaintiff’s appeal has been dismissed by the Sixth Circuit, this

Court therefore CERTIFIES, under 28 U.S.C. § 1915(a)(3), that any appeal by Plaintiff would

not be taken in good faith.

       SO ORDERED, this 15th day of July, 2019.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                2
